Name: Council Decision (EU) 2017/1163 of 20 June 2017 on the conclusion, on behalf of the Union and its Member States, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction
 Date Published: 2017-07-01

 1.7.2017 EN Official Journal of the European Union L 170/1 COUNCIL DECISION (EU) 2017/1163 of 20 June 2017 on the conclusion, on behalf of the Union and its Member States, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with point (a)(i) of the second subparagraph of Article 218(6) and the second subparagraph of Article 218(8) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2017/75 (2), the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol) was signed on 15 December 2016, subject to its conclusion. (2) The conclusion of the Protocol is subject to a separate procedure as regards matters falling within the competence of the European Atomic Energy Community. (3) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (3) is hereby approved on behalf of the Union and its Member States. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union and its Member States, the instrument of approval provided for in Article 7 of the Protocol (4). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 June 2017. For the Council The President H. DALLI (1) Consent of 16 May 2017 (not yet published in the Official Journal). (2) Council Decision (EU) 2017/75 of 21 November 2016 on the signing, on behalf of the Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 12, 17.1.2017, p. 1). (3) The text of the Protocol has been published in OJ L 12 of 17 January 2017 together with the decision on its signing. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.